DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Limitations recited in claims 1-10 and 19-28 which recite the functional capabilities of structural elements as being “configured” to perform have been given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Therefore, any device which is capable of performing said instantly recited functions, or being operated by one having ordinary skill in the art in the instantly recited manner, has been interpreted as being encompassed by the instantly recited scope of the claims.
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Road tests of oil condition sensor and sensing technique).
Regarding claim 1, Wang discloses a system comprising:
a sensor configured to be in contact with lubricant within an engine, the sensor including a sensing region circuit that is configured to generate stimuli at different times during operation of the engine (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design); and
one or more processors configured to receive signals from the sensor, during operation of the engine the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze, the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer),
wherein the one or more processors are configured to determine during operation of the engine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Regarding claim 2, Wang further discloses the sensor comprises one or more of an electrical sensor or an optical sensor and the stimuli include one or more of electrical stimuli or optical stimuli (Fig. 1, see: oil condition sensor).
Regarding claim 3, Wang discloses a system comprising: 
a sensor configured to be in contact with lubricant within an engine, the sensor including a sensing region circuit that is configured to generate stimuli at different times during operation of the engine (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design); and
one or more processors configured to receive signals from the sensor during operation of the engine, the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze the responses and determine a 2 of 9U.S. Application 15/884,889 Attorney Docket WAB/P/11512/US/CIP2 (552-0376US1) characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer),
wherein the one or more processors are configured to determine during operation of the engine an unhealthy state of one or more of the engine or the lubricant ((pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Regarding limitations recited in claims 4-9 and 26-28, which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 19, Wang discloses a system comprising:
a sensor configured to be in contact with a lubricant within a rotating equipment of a system, wherein the sensor is configured to generate detectable stimuli at different times during operation of the rotating equipment (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design); and
5 of 9U.S. Application 15/884,889Attorney Docket WAB/P/11512USCIP2 (552-0376US1)one or more processors configured to receive signals from the sensor during operation of the engine, the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer),
wherein the one or more processors are configured to determine during operation of the engine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Regarding claim 20, Wang further discloses the sensor comprises one or more of an electrical, resonant, non-resonant, optical, or mechanical sensor (Fig. 1, see: oil condition sensor).
Regarding claim 22, Wang further discloses the sensor comprises a capacitor sensor, a resistor sensor, a non-resonant impedance sensor, a resonant impedance sensor, an electro-mechanical resonator sensor, a thermal sensor, an optical sensor, an acoustic sensor, a photoacoustic sensor, a near-infrared sensor, an optical sensor, an ultraviolet sensor, an infrared sensor, a visible light sensor, a fiber-optic sensor, a reflection sensor, a multivariable sensor, or a single-output sensor (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design, see: RTD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of .
Regarding claims 10, Wang does not explicitly disclose the sensor includes a resonant circuit coupled with electrodes coated with a dielectric coating that are configured to generate an electric field between the electrodes as the stimuli with at least part of the lubricant disposed between the electrodes and within the electric field,3 of 9U.S. Application 15/884,889 Attorney Docket WAB/P/11512USCIP2 (552-0376US1)wherein the resonant circuit is configured to resonate at different frequencies responsive to generation of the electric field based on a concentration of one or more basic compounds or acidic compounds in the lubricant between the electrodes, wherein the signals that are output from the sensor to the one or more processors represents one or more of the frequencies at which the resonant circuit resonates, wherein the one or more processors are configured to compare the one or more frequencies at which the resonant circuit resonates with one or more designated frequencies associated with different TBN or TAN of the lubricant to determine the one or more of the TBN or the TAN of the lubricant.
Agoston teaches an analogous engine oil condition monitoring sensor comprising a thickness shear mode (TSM) microacoustic quartz resonator configured to change resonant frequency in response to changes in the total acid number (TAN) (Fig. 1; Fig. 2; pg. 328/2. Method; Fig. 10).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a TSM quartz resonator circuit into the device disclosed by Wang, as taught by Agoston, since such a modification would have provided for detection of the oxidation-induced viscosity changes caused by thermal deterioration of oil with reduced thermal effects, often seen (Agoston: pg. 331-332/4. Discussion and conclusions).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Agoston et al. (Viscosity sensors for engine oil condition monitoring—Application and interpretation of results), as applied to claim 10 above, in further view of Dickert et al. (Quality control of automotive engine oils with mass-sensitive chemical sensors – QCMs and molecularly imprinted polymers).
Regarding claims 24-25, modified Wang does not explicitly disclose the resonant circuit comprising a plurality of resonant circuits that are each configured to resonate at different frequencies and be in contact with the lubricant at different depths of the lubricant.  Dickert teaches an analogous automotive engine oil sensor comprising a plurality of QCMs coated with different molecular imprinted polyurethanes (pg. 803/Experimental) configured to operate at different frequencies (Fig. 5) and different positions in the oil (Fig. 7, see: different layer heights which would result in different oil depths).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional MIP coated quartz resonators at different locations of the oil pan, in the device disclosed by modified Wang, as taught by Dickert, to provide for the ability to distinguish between different waste oils and fresh oil by detecting chemical changes in the matrix and can monitor the degradation processes (Dickert: pg. 805/Conclusion).  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Mujahid et al. (Monitoring automotive oil degradation: analytical tools and onboard sensing technologies).
Regarding claim 21, Wang does not explicitly disclose the sensor comprises an optical sensor and the stimuli includes optical stimuli.
Mujahid teaches a plurality of analytical tools for measuring engine oil degradation, including FTIR and VIS-NIR (pg. 1204-1205/Spectroscopic strategies).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a spectroscopic sensor into the device disclosed by Wang, as taught by Mujahid, in order to provide for improved accuracy and the ability to predict antioxidant contents in addition to TAN and TBN values (Mujahid: pg. 1204-1205/Spectroscopic strategies).

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art device disclosed by Wang, as provided, is incapable of performing the functions as 
For the above reasons, the previous ground of rejection have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (Engine oil condition sensor: method for establishing correlation with total acid number).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT J EOM/Primary Examiner, Art Unit 1797